On Remand from the Alabama Supreme Court

THOMAS, Judge.
This court’s prior judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte Lambert, 199 So.3d 761 (Ala.2015). In compliance with the directive set out in' that opinion, we “reverse the judgment of the hearing officer and remand the cause to him with instructions to review the sanction imposed against [John] Lambert under the arbitrary-and-capricious standard of review as that standard is articulated in” Ex parte Lambert, 199 So.3d at 769.
REVERSED AND REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and PITTMAN, MOORE, and DONALDSON, JJ., concur.